Title: From Alexander Hamilton to Otho H. Williams, 17 November 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentNov. 17. 1791.
Sir

There will not be found any provision for the payment of Mr. Edward Swift, whom Captain Gross has shipt to do the duty of Mr. James Forbes now absent, unless Mr. Forbes from a sense of justice and propriety allows it to be done out of his money. It would be well for you to intimate this to Captain Gross, and the more so as he in a former instance made an appointment of his officers, which can only be done by the President of the United States.
I am, Sir,   Your most obedt. servt.
Alex Hamilton Otho H. Williams Esq.Collector Baltimore.
 